Mabetz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court:
That the merchandise marked “A” and initialed L.W. (Imp. Spec. Initials) by Import Specialist Louis Wegener (Imp. Specialist’s Name) on the invoices covered by the protest and entries enumerated above, assessed with duty at 45% ad valorem under Item 722.55, Tariff Schedules of the United States, and claimed to be properly dutiable as motors of under 1/40 horsepower, other than synchronous, at 12.5% under Item 682.25, TSUS, consists in fact of non-synchronous motors of under 1/40 horsepower which are not parts of photographic film viewers, titlers, splicers, editors, or combinations thereof.
IT IS FURTHER STIPULATED AND AGREED that this protest may be submitted on this stipulation, limited to the merchandise marked “A” and the claim stated, and abandoned as to all other merchandise and claims.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the appropriate customs officials and to establish the proper classification, as claimed by the plaintiff, to be under item 682.25, TSUS, at a rate of 12.5 percent, ad valorem as motors under 1/40 horsepower, other than synchronous.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.